In a negligence action to recover damages for personal injuries and loss of services) etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered June 26, 1970, in favor of defendants, upon a jury verdict after trial on the issue of liability only. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. In our opinion, it was reversible error to leave it to the jury to determine, on a trial of the issue of liability only, whether the impact between the vehicles had caused plaintiff Kathleen Bryan’s injuries. It was reversible error to instruct the jury that plaintiffs’ daughter had testified only for the purpose of helping plaintiffs to recover and had given evidence with the design of securing judgments against all the defendants. Last, in view of the evidence given by the defendant drivers, it was reversible error to instruct the jury that, if they rejected the testimony of plaintiffs’ daughter, the verdict was to be in favor of defendants. Rabin, P. J., Hopkins, Martuscello, Latham and Gulotta, JJ., concur.